NUMBERS 13-14-00713-CV & 13-14-00714-CV

                               COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


            IN RE NATIONAL LLOYDS INSURANCE COMPANY


                       On Petition for Writ of Mandamus.


                                        ORDER

    Before Chief Justice Valdez and Justices Rodriguez and Garza
                          Order Per Curiam

      Relator, National Lloyds Insurance Company, filed a petition for writ of mandamus

in the above causes on December 15, 2014 through which it contends that the trial court

abused its discretion by: (1) ordering relator to produce “all management reports and

accompanying emails used to manage its internal financial and personnel information

when those reports admittedly are irrelevant to an insured’s claim that they were

underpaid on their hailstorm damage”; and (2) sanctioning relator for refusing to produce

the irrelevant reports “when the reports are not discoverable, and the basis for sanctions

was an affidavit introduced for the first time at the hearing and not subject to cross-
examination.” The Court requests that the real parties in interest, identified in this original

proceeding as “[p]laintiffs represented by the Mostyn Law Firm in this MDL litigation, titled

In re March 29, 2012 and April 20, 2012 Hail Storm Litigation,” arising from cause

numbers MDL-13-0123 and MDL-13-0130, or any others whose interest would be directly

affected by the relief sought, file a response to the petition for writ of mandamus in these

cause numbers on or before the expiration of ten days from the date of this order. See

TEX. R. APP. P. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                          PER CURIAM

Delivered and filed the
17th day of December, 2014.




                                                  2